DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/30/2021 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvetti et al. US 2016/0335261 in view of Holmes et al. US 2018/0157960 further in view of Feng et al. US 2013/017893.
	Regarding claims 1, 8, and 15, Salvetti teaches “a method for converting a plurality of factoid answers into a plurality of structured relations for storage in a structured knowledge base, the method comprising: receiving a query from a user” ([0067] “Method 400 begins at receive query operation 402 where a search query is received by a search engine. For example, the search query (e.g., factoid query) may be input by a user (e.g., user 102) into a client computing device”); 
“generating a plurality of possible factoid answers using an answer generator based on the received query” ([0082] “Method 500 begins with identify answer operation 502 where one or more candidate answers to the factoid query are identified”); 
“determining a plurality of confidence scores for the generated plurality of possible factoid answers using an answer scoring and ranking module” ([0086] “At assign score operation 508, each candidate answer may be assigned a score that is a function of the number of candidate documents in which the candidate answer was identified and the relevancy of those candidate documents to the factoid query”); 
 “identifying a plurality of special target items in the received query” ([0040] “Upon receiving the search query (e.g., factoid query), the relevancy ranking component 130 may perform various steps during runtime. For example, the relevancy ranking component 130 may parse the factoid query to identify relations (or search keys) associated with the factoid query. The term "parsing" as used herein generally refers to evaluating the factoid query based on linguistics (e.g., morphology, syntax, semantics, input language, and the like), ancillary hints (e.g., geographic indicators, user search history, and the like), or otherwise, to identify search criteria for the factoid query” wherein identifying relations or search keys in the query is analogous to special target items) and 
“storing the generated plurality of labeled structured relations into the structured knowledge base” ([0037] “The question-document pairs may be associated with the document (e.g., as metadata, via pointers, in a header field, etc.) and/or may be stored along with question-document pairs identified for each document of the document collection 160 (e.g., in an index).”).  
Salvetti however does not explicitly teach the remaining limitations. Holmes however teaches “generating a plurality of certain factoid answers, wherein the plurality of certain factoid answers are selected from the plurality of possible factoid answers that meet a threshold confidence score” ([0037] “Once the system has answered a question, the system may determine at block 112 whether there is a problem with the answer, e.g., whether the answer is of high quality. The answer quality level may be below a predetermined threshold. In some cases, answer quality indicates a confidence level or probability that the answer is correct”)
 “wherein the structured knowledge base is adapted to include one or more structured relations of the plurality of structured relations based on whether the received query from the user is related to at least one other query received from the user” ([0033] “At block 108, the system may determine whether the system can answer this question. For example, the system may have previously generated an answer to this same question in an earlier set of questions, and stored the relevant information in the system's knowledge base. In some embodiments, the system may have generated an answer to a similar question in an earlier set of questions. For example, the system may have previously processed a question such as, "When was President Obama born?" If the system receives the same question (or a question with similar formatting asking for the same information) in the future, the system can answer the question and verify whether the answer is of high quality” which shows storing previously related question answer pairs when similar questions have been asked prior i.e. the query is related to another query and therefore, the system is adapted to do the storing)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Salvetti with that of Holmes since a combination of known methods would yield predictable results. As shown in Holmes, it is known to store data that may be useful in the future and thus this would allow for better question answering.
Both however do not explicitly teach the remaining limitation. Feng however teaches “generating a plurality of structured relations for each certain factoid answer generated by the answer generator and the identified plurality of special target items in the received query” ([0020] “Because the QA pairs are unstructured, portions of the QA pairs, such as the questions, may repeat. To provide structure to the QA pairs (and therefore distinguish between the QA pairs), the answer finder 112 labels each QA pair with meta-level features that describe characteristics of the QA pair in step 202”), “wherein each of the plurality of structured relations is labeled with the answer generator that retrieved the certain factoid answer” ([0021] “the answer finder 112 labels each QA pair with a meta-level feature of the corresponding website (i.e., the website that the QA pair is located on) (and perhaps even the subject matter of the website)” wherein the website corresponds to the answer generate that retrieved the factoid answer)
Therefore it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Salvetti and Holmes with that of Feng since a combination of known methods would yield predictable results. Feng shows that having a structured relation of a question and potential answers allows for easier processing of said questions and answers in addition to labeling the location from which the answer was generated. Thus by using the structure, users are able to get answers more quickly and efficiently while at the same time allowing the system to answer questions more optimally. 
	Note that independent claims 8 and 15 recite the same substantial subject matter as independent claim 1 only differing in embodiment. As such, both claims are subject to the same rejection. The different embodiment including a processor and memory, and a computer program product comprising a compute readable medium is additionally taught by Salvetti, [0005] “In aspects, a system is described. The system includes at least one processing unit and at least one memory storing computer executable instructions that, when executed by the at least one processing unit, cause the system to perform a method of providing an answer to a factoid query” and [0107] “The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 704, the removable storage device 709, and the non-removable storage device 710 are all computer storage media examples.”
	Regarding claims 2, 9, and 16, Salvetti teaches “wherein receiving the query by the user, further comprises: determining the received query is in the form of a natural language query” ([0031] “Recent advances in extraction techniques rely on semi-structured information extraction from HTML pages, natural language processing (NLP) techniques such as speech taggers, and semantic tagging and shallow parsing to build relationships between various components within a sentence”).  
	Regarding claims 3, 11, and 17, Salvetti teaches “wherein identifying the plurality of special target items based on the received query, further comprises: generating the identified plurality of special target items from the received query” ([0061] “Method 300 begins with answer identification operation 302 where each attribute-value pair associated with an n-tuple is evaluated to identify potential answers to factual questions in a document.”)Regarding claims 4, 12, and 18, Salvetti teaches “further comprising: AUS820160392US01generating a plurality of possible structured relations for each possible factoid answer within the generated plurality of possible factoid answers and each special target item within the identified plurality of special target items” ([0064] “At associate operation 308, each answer that is correlated with a factual question (e.g., each answer-question pair) may be associated with the document”); and 
“storing the generated plurality of possible structured relations into the structured knowledge base” ([0037] “The question-document pairs may be associated with the document (e.g., as metadata, via pointers, in a header field, etc.) and/or may be stored along with question-document pairs identified for each document of the document collection 160 (e.g., in an index).”).  
Claims 5-7, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvetti et al. US 2016/0335261 in view of Holmes et al. US 2018/0157960 furhter in view of Feng et al. US 2013/017893 and Ni et al. US 2013/0029307.
Regarding claims 5, 12, and 19, the Salvetti, Holmes, and Feng references have been addressed above. All however does not explicitly teach user specified thresholds. Ni however teaches “further comprising: assessing, in the knowledge base, the determined plurality of possible factoid answers with the corresponding determined plurality of possible confidence scores from the user” (Ni [0065] “The user can set the threshold based on the preferences of the actual application. For example, in an application with a high requirement for the accurateness of question-answering, a bigger threshold can be set”); 
“determining a user selected the threshold confidence score for the assessed plurality of possible factoid answers for the received query” ([0065] “Step 402, in response to the maximum value in the second confidence degrees of the candidate answers to the new question exceeding a preset threshold, proceeding to step 403 to respond with the corresponding candidate answer; otherwise, proceeding to step 404 to abandon responding.”); and 
“filtering the assessed plurality of possible factoid answers for the received query based on the determined threshold confidence score” ([0082] “in response to the maximum value in the second confidence degrees of the candidate answers to the new question exceeding a preset threshold, respond with the corresponding candidate answer, otherwise, abandoning responding.”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Salvetti, Holmes, and Feng with that of Ni since a combination of known methods would yield predictable results. Salvetti, Holmes, Feng, and Ni pertain to question answering systems, and Ni contributes by having a user specify a threshold for selecting an answer. As this is known in the art, it would operate it a normal and predictably manner with Salvetti in allowing the user to specify how specific or correctly an answer answers a question.
Regarding claims 6, 13, and 20, the Salvetti, Holmes, Feng, and Ni references have been addressed above. Ni further teaches “wherein filtering the determined plurality of possible factoid answers for the received query based on the determined threshold confidence score, further comprises: determining a plurality of high confidence factoid answers from the determined plurality of possible factoid answers with the corresponding determined plurality of confidence scores that satisfy the determined threshold confidence score” (Ni [0082] “in response to the maximum value in the second confidence degrees of the candidate answers to the new question exceeding a preset threshold, respond with the corresponding candidate answer, otherwise, abandoning responding.”);
Salvetti further teaches “generating a plurality of high confidence structured relations for each high confidence factoid answer within the determined plurality of high confidence factoid answers and each special target item within the identified plurality of special target items” (Salvetti [0034] “A "factual question," similar to a factoid query, is a question that requests a precise or discrete answer. As may be appreciated, a plurality of different factual questions may yield the same fact or answer. For instance, the factual questions "Who is Dave Hasting's wife?"; "Who did Dave Hasting's marry?" and "What is the bride's name for the wedding on Aug. 8, 2013?" would each yield the same answer based on the attribute-value pairs detailed above, i.e., "Sarah Martin." In aspects, Q&A generation component 120 may generate at least one factual question for each answer identified for an attribute-value pair. In some aspects, one or more factual questions may be generated automatically for each fact (or answer).”); and 
“storing the generated plurality of high confidence structured relations into the structured knowledge base” ([0037] “The question-document pairs may be associated with the document (e.g., as metadata, via pointers, in a header field, etc.) and/or may be stored along with question-document pairs identified for each document of the document collection 160 (e.g., in an index).”).  
Regarding claims 7 and 14, the Salvetti, Holmes, Feng, and Ni references have been addressed above. Ni further teaches “further comprising: AUS820160392US01determining a plurality of low confidence factoid answers from the determined plurality of possible factoid answers with the corresponding determined plurality of confidence scores that are below the threshold confidence score” (Ni [0082] “in response to the maximum value in the second confidence degrees of the candidate answers to the new question exceeding a preset threshold, respond with the corresponding candidate answer, otherwise, abandoning responding.”); and 
“removing the determined plurality of low confidence factoid answers from the determined plurality of possible factoid answers” ([0065] “in response to the maximum value in the second confidence degrees of the candidate answers to the new question exceeding a preset threshold, proceeding to step 403 to respond with the corresponding candidate answer; otherwise, proceeding to step 404 to abandon responding”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124